TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00560-CR



                                    Robert Paradise, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
       NO. B-12-0414-SB, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Paradise pled guilty to the charge of arson, see Tex. Penal Code

§ 28.02(a) (setting out elements of offense), and stipulated to the enhancement paragraph of the

indictment. The trial court deferred adjudication of the offense, see Tex. Code Crim. Proc.

art. 42.12, § 5, and placed appellant on community supervision for eight years. Subsequently, the

State moved to revoke appellant’s community supervision, alleging that appellant had violated the

conditions of his deferred adjudication agreement, see id. § 21, and at the conclusion of a revocation

hearing, the trial court adjudicated appellant guilty and sentenced him to forty years imprisonment

and payment of restitution. See id. § 23; Tex. Penal Code § 12.32.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that
there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided copies

of the motion and brief to appellant; advised appellant of his right to examine the appellate record,

file a pro se brief, and pursue discretionary review following the resolution of the appeal in this

Court; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014); see also Taylor v. Texas Dep’t of Protective & Regulatory Svcs., 160 S.W.3d 641, 646-47 n.4

(Tex. App.—Austin 2005, pet. denied). Appellant requested and received the appellate record, as

well as additional time to file a pro se brief. Appellant also requested the appointment of another

attorney to consult with him.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. Finding no arguable grounds for appeal, appellant’s request for

remand to the trial court for appointment of new counsel is denied. The deadline for appellant to

file his pro se brief has run. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1


       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court

                                                   2
                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: May 13, 2016

Do Not Publish




overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                  3